DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11 recites the limitation "the extracted  metadata" in line 9 and line 11, respectively.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/104,518. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/104,518 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 

Step 1 This part of the eligibility analysis evaluates whether the claim falls within any statutory category MPEP 2106.03. 
Step 2A Prong One This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Step 2A Prong 2 This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG.
Step 2B This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
2019 Revised Guidance, Step 1
Claims 1-20 fall within one of the statutory categories.
Clams 1- 10 recites at least one step or act including receiving a query that recites a particular question for which a user who originated the query needs an answer, thus the claim is to a process, which is one of the statutory categories of invention.
Claims 11-20 recite a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations, thus is an article of manufacture.


Independent Claim 1 (Step 2A Prong 1) 
recites receiving, by a data abstraction layer of a data pipeline architecture, a query that recites a particular question which identifies a problem that a user who originated the query needs to resolve,creating, by a metadata control plane that is operable
 to communicate with the data abstraction layer, a record of the question, extracting, by the metadata control plane from the record, information relating to the question, using, by the metadata control plane, the extracted metadata to trigger an 
analysis  of the question,based on an outcome of the analysis, identifying, by the
 metadata control plane, information that is responsive to the question, obtaining, by the metadata control plane from a data catalog by way of the data
 abstraction layer, the information that is responsive to the question and
presenting, by the metadata control plane, the information to the user in a user- selectable form.

	The limitations:
recites receiving, 

analysis  of the question,based on an outcome of the analysis, identifying, 


presenting, 
 fall within the “Mental Process” grouping.
The human mind can reasonably receive a question on paper, read through the question to determine various aspects of the question and respond determining an answer in the mind and writing down an answer.
The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation, evaluation and judgement.  If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	

Independent Claim 1 (Step 2A Prong 2)
(a) Regarding Independent Claim 1, the additional elements are a data abstraction layer, a data pipeline architecture and metadata control operable to communicate with the data abstraction layer.
(b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claims as reciting an abstract idea.


Independent Claim 1 (Step 2B)
Independent Claim 1 recites the additional elements of a data abstraction layer, a data pipeline architecture and metadata control operable to communicate with the data abstraction layer.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claims as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Independent Claim 11 (Step 2A Prong 1) recites a  non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: receiving, by a data abstraction layer of a data pipeline architecture, a query that recites a particular question which identifies a problem that a user who originated the query needs to resolve,creating, by a metadata control plane that is operable
 to communicate with the data abstraction layer, a record of the question, extracting, by the metadata control plane from the record, information relating to the question, using, by the metadata control plane, the extracted metadata to trigger an 
analysis  of the question,based on an outcome of the analysis, identifying, by the
 metadata control plane, information that is responsive to the question, obtaining, by the metadata control plane from a data catalog by way of the data
 abstraction layer, the information that is responsive to the question and
presenting, by the metadata control plane, the information to the user in a user- selectable form.
The limitations:


analysis  of the question,based on an outcome of the analysis, identifying, 


presenting, 
fall within the “Mental Process” grouping.
The human mind can reasonably receive a question on paper, read through the question to determine various aspects of the question and respond determining an answer in the mind and writing down an answer.
The limitations under its broadest interpretation covers performance of the limitations in the human mind or by a human using a pen or paper including observation, evaluation and judgement.  If the claim limitations under its broadest interpretation covers performance of the limitations in the mind but for the recitation of generic computer components, then it is in the mental process category unless the claim cannot practically be performed in the mind. The claim falls within the “Mental Process’ grouping.	

Independent Claim 11 (Step 2A Prong Two)
(a) Regarding Independent Claim 11, the additional elements are a non-transitory storage medium and hardware processor, a data abstraction layer, a data pipeline architecture and metadata control operable to communicate with the data abstraction layer.
 (b) Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Independent Claim 11 (Step 2B)
Independent Claim 11 recite the additional elements are a non-transitory storage medium and hardware processor, a data abstraction layer, a data pipeline architecture and metadata control operable to communicate with the data abstraction layer.
Implementing the limitations of the claim in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Dependent Claim 2,12 recite wherein the information presented to the user comprises a dataset and/or a pipeline.
The human mind can reasonably with the use of pen and paper present a group of information.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the information presented to the user comprises a dataset and/or a pipeline.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have reasonably present a group of information.
The claim does not include additional elements that amount to significantly more than the judicial exception. The additional element is wherein the information presented to the user comprises a dataset and/or a pipeline.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 3, 13 recite presenting to the user ,by the metadata control panel prior to receipt of the query information that identifies a question similar to the question posed by the user.
The human mind can reasonably determine possible questions that may be ask            based on an area of discussion.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have determined possible questions that may be ask  based on an area of discussion.
In particular, the claim recites the additional elements of metadata control panel. Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.

Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent Claim 4,14 recite t wherein the query comprises a business intent generated based on one or more business questions provided to, and answered by, the user, and the business intent indicates a way in which the user intends to use a dataset or pipeline received by the user in response to the query.
The element is an extension of the abstract idea. The query may comprise questions which could implement a business intent.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites  the query comprises a business intent generated based on one or more business questions provided to, and answered by, the user, and the business intent indicates a way in which the user intends to use a dataset or pipeline received by the user in response to the query.
The human mind can reasonably, with the aid of a device such as computer, pen and paper have determined the query may comprise questions which could implement a business intent.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Dependent claims 5,15 recite wherein the query specifies a pipeline that the user requires as an output.
The human mind can reasonably with the human mind determine where the query describes the output.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of wherein the query specifies a pipeline that the user requires as an output.
The human mind can reasonably with the human mind determine where the query describes the output.
The claim does not include additional elements that amount to significantly more than the judicial exception.	The additional elements wherein the query specifies a pipeline that the user requires as an output.  Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent claims 6,16 recite presenting, to the user by the metadata control panel, insights generated as a result of a pipeline execution process.
The human mind can reasonably with the use of pen and paper present insights  of the information.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of presenting, to the user by the metadata control panel, insights generated as a result of a pipeline execution process.
The human mind can reasonably with the use of pen and paper present insights  of the information.
The claim does not include additional elements that amount to significantly more than the judicial exception.	The additional elements is presenting, to the user by the metadata control panel, insights generated as a result of a pipeline execution process. Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent claims 7,17 recite  wherein the query does not include any data labels, and identification of the information responsive to the query does not involve the use of data labels.
The element is an extension of the abstract idea. The human mind can reasonably determine that the query does not have associated labels.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The claim does not recite additional elements. 
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent claims 8,18 recite comparing the question with one or more other questions, and the information presented to the user comprises a list of the other questions ranked according to their respective similarity to the question, and the information presented to the user further comprises a respective dataset and/or pipeline corresponding to each of the questions in the list .
The human mind can reasonably with the use of pen and paper compare a question with another and determine a list of additional questions.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
 The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of comparing the question with one or more other questions, and the information presented to the user comprises a list of the other questions ranked according to their respective similarity to the question, and the information presented to the user further comprises a respective dataset and/or pipeline corresponding to each of the questions in the list .
The human mind can reasonably with the use of pen and paper compare a question with another and determine a list of additional questions.
The claim does not include additional elements that amount to significantly more than the judicial exception.	The additional elements is comparing the question with one or more other questions, and the information presented to the user comprises a list of the other questions ranked according to their respective similarity to the question, and the information presented to the user further comprises a respective dataset and/or pipeline corresponding to each of the questions in the list . Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.
Dependent claims 9,19 recite recording the metadata related to the question and to the information presented to the user.
The human mind can reasonably with the use of pen and paper write down data associated with the question and the information written down such as the relationship between question and answer.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of recording metadata related to the question and to the information presented to the user.
The human mind can reasonably with the use of pen and paper write down data associated with the question and the information written down such as the relationship between question and answer.
The claim does not include additional elements that amount to significantly more than the judicial exception.	The additional elements is recording the metadata related to the question and to the information presented to the user. Implementing this with the use of a device does not preclude the limitations of the claim as reciting an abstract idea. Implementing this in a computer or software does not qualify as significantly more and does not preclude the limitations of the claim as reciting an abstract idea.
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Dependent claims 10,20 recite wherein the metadata comprises any one or more of dataset access patterns, data security/access rights, metadata concerning a business question, metadata concerning a business intent, and dataset identification information.
The limitations under the broadest interpretation covers performance of the limitations in the human mind or by a human using a pen and pencil including observation, evaluation and judgement. If the claim limitations under its broadest interpretation covers performance of the limitations in the mind, then it falls within the “Mental Process’ grouping.
The human mind can reasonably with the use of pen and paper write down information such as access rights to the answers.
The claim does not include additional elements. 
Taken in consideration individually and in combination, the claim does not include additional elements that amount to more than the judicial exception. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8,11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0371395 issued to Bruno Dumant et al. (“Dumant”)  and US 2021/0271983 issued to Satyakam Mohanty et al. (“Mohanty”).
As per claim 1, Dumant teaches  A method, comprising: 
receiving , by a data abstraction layer of a data … architecture, a query that recites a particular question which identifies a problem that a user who originated the query needs an answer (Dumant: Figure 1, ref. number 100, and [0036], as knowledge graph, 112, manages business data Dumant: [0045], as receiving a user input, [0078], as Figure 6, a user may enter a query string of Revenue at Risk); 
creating , by a metadata control plane that is operable to communicate with the data abstraction layer, a record of the question (Dumant: Figure 1, ref. number 100 and [0036], as knowledge graph, 112, manages business data, [0024], as user question stored in database table);
extracting , by the metadata control plane from the record, information relating to the question (Dumant: [0045], as generate a number of keyword search queries using one or more keyword tokens that may be generated by receiving user input);
 
using, by the metadata control plane, the extracted metadata to trigger an analysis of the question (Dumant: [0045], as execute the keyword searches against a metadata repository and obtain search results relevant to the one or more keyword searches, Figure 2, Request analysis);

based on an outcome of the analysis, identifying, by the metadata control plane, information that is responsive to the question repository and obtain search results, Dumant: [0078], as Figure 6 a user may enter a query string and a direct answer to that query string can be shown in the user interface); 
obtaining , by the metadata control plane from a data catalog by way of the data abstraction layer, the information that is responsive to the question (Dumant: [0078], as Figure 6 a user may enter a query string and a direct answer to that query string can be shown in the user interface, Dumant: [0024], execute a search against a metadata database or index);
and presenting, by the metadata control plane, the information to the user in a user-selectable form ( Dumant: [0078], as Figure 6 a user may enter a query string and a direct answer to that query string can be shown in the user interface, using the search results the query suggest service can generate a list of search suggestions . The search suggestions can be provided to the user for selection . Selection of a query suggestion can trigger execution of a system-wide search for relates data or relevant business data, Dumant: [0078], Figure 6 as various visualizations of the related suggestions (e.g. relevant to the current user-context , including the entered user string ) may be presented).
	Dumant does not explicitly teach a data pipeline architecture. Mohanty does teach a data pipeline architecture at [0029], as processing and retrieving relevant business insights with respect to a natural-language query and NPL pipeline and Figure 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Dumant method of providing a plurality of query suggestions and providing search results by utilizing a data pipeline architecture  to provide search results. One would have been motivated to make this modification because Dumant discloses at [0039] and [0045] metadata associates with various datasets and a metadata repository for searching and extracting search results. As such, data pipeline architecture would provide for the  various search queries the  search results (see Dumant: [0078] ).

As per claim 2, same as claim arguments above and Dumant teaches:
The method as recited in claim 1, wherein the information presented to the user comprises a dataset and/or a pipeline (Dumant: [0043], as lines 12-15, as the retrieve information can be used to build answers (e.g. views or virtualizations of data in datasets.
As per claim 3, same as claim arguments above and Dumant teaches:
The method as recited in claim 1, further comprising presenting to the user, by the metadata control plane, prior to receipt of the query (Dumant: In the system a query , before being executed can be constructed by a suggest query service where the syntax of the query can be built using suggestions based on user-context that is defined, at least in part , by input entered by a user in the user interface):
 information that identifies a question similar to the question posed by the user  ( Dumant: [0078], as Figure 6, a list of search suggestions . The search suggestions can be provided to the user for selection . Selection of a query suggestion can trigger execution of a system-wide search for relates data or relevant business data, Dumant: [0078], Figure 6 as various visualizations of the related suggestions may be presented, related visualizations may be presented based on an ordered list of related suggestions)
 and any datasets and pipelines that were used to resolve the similar question (Dumant: [0078], Figure 6 as various visualizations of the related suggestions (e.g. relevant to the current user-context , including the entered user string ) may be presented, related visualizations may be presented based on an ordered list of related suggestions). 

As per claim 4, same as claim arguments above and Dumant teaches:
The method as recited in claim 1, wherein the query comprises a business intent generated based on one or more business questions provided to, and answered by, the user, and the business intent indicates a way in which the user intends to use a dataset or pipeline received by the user in response to the query (Dumant: [0093], as receiving from a user , a textual input in a user interface of a software application implementing a plurality of business processes and determining a query context for the textual input. The query context may be determined by the textual input.).
As per claim 6, same as claim arguments above and Mohanty teaches:
 presenting, to the user, by the metadata control plane , insights generated as a result of a pipeline execution process at [0029], as processing and retrieving relevant business insights with respect to a natural-language query and NPL pipeline) .  

As per claim 7, same as claim arguments above and Dumant teaches:
The method as recited in claim 1, wherein the query does not include any data labels, and identification of the information responsive to the query does not involve the use of data labels (Dumant: Figure 6, 8A,8B, [0071], as entering textual input of at least a portion of a question(query) about datasets included in or represented by graph storage or knowledge graph. During the request analysis the query suggest service determine a current user-context, such as determining the user identification, user’s job function, business group or hierarchies the user is associates with and/or the textual input received from the user).

As per claim 8, same as claim arguments above and Dumant teaches:
The method as recited in claim 1, further comprising comparing the question with one or more other questions, and the information presented to the user comprises a list of the other questions ranked according to their respective similarity to the question, and the information presented to the user further comprises a respective dataset and/or pipeline corresponding to each of the questions in the list  (Dumant: [0078], Figure 6, 8A,8B as generate a list of search suggestions . The search suggestions can be provided to the user for selection . Selection of a query suggestion can trigger execution of a system-wide search for relates data or relevant business data,  various visualizations of the related suggestions (e.g. relevant to the current user-context , including the entered user string ) may be presented, related visualizations may be presented based on an ordered list of related suggestions). 
Claim 11 is rejected based on same rationale as claim 1 above.
Claim 16 is rejected based on the same rationale as claim 6 above.

Claims 5, 15, 9-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumant et al. (“Dumant”) and  Mohanty et al. (“Mohanty”) and further in view of US 2020/0097598 issued to Erik D. Anderson et al. (“Anderson”).
As per claim 5, same as claim arguments above and Dumant and Mohanty do not explicitly teach wherein the query specifies a pipeline that the user requires as an output. Anderson does teach wherein the query specifies a pipeline that the user requires as an output at [0049], as QA system pipeline i.e. the question and topic analysis state parses the input questions using natural language processing techniques to extract features from the input question  and classifies the features.  At [0052], as the queries are applied to one or more databases storing information about the electronic texts, documents, articles, websites that make up the corpus of data/information to generate he results. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Dumant and Mohanty method of providing a plurality of query suggestions and providing search results by utilizing  wherein the query specifies a pipeline that the user requires as an output to provide a plurality of query suggestion  and results to a user. One would have been motivated to make this modification because Dumant and Mohanty discloses at Dumant :[0039] and Dumant :[0045] metadata associates with various datasets and a metadata repository for searching and extracting search results. As such, wherein the query specifies a pipeline that the user requires as an output would provide the ability to quickly and accurately access data desired by the user and  to provide various visualizations of the results (see Durant: [0078]).
As per claim 9, same as claim arguments above and Dumant and Mohanty do not explicitly teach further comprising recording the metadata related to the question and to the information presented to the user. Anderson does teach further comprising recording metadata related to the question and to the information presented to the user at (Anderson: [0070], as QA system receives questions and groups questions into clusters, feedback generating component may update user profiles. That is, if users begin asking a high number of questions about a particular topic, feedback generating component may determine that the group   of users require more information about that topic. Thus, feedback generating component updates the user profiles to indicate that the group of users require more information about the identified topic. In alternate, the system can ingest the user profiles and stores information in the question history).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Dumant and Mohanty method of providing a plurality of query suggestions and providing search results by utilizing  recording the metadata related to the question and to the information presented to the user to provide a plurality of query suggestion to a user. One would have been motivated to make this modification because Dumant and Mohanty discloses at Dumant :[0039] and Dumant :[0045] metadata associates with various datasets and a metadata repository for searching and extracting search results. As such, recording the metadata related to the question and to the information presented to the user would provide usage statistics to operate on a context that is relevant to a specific user at a given point in time and can be used to provided improved query suggestion to a given user (see Dumant [0022]-[0023]) .
As per claim 10, same as claim arguments above and Anderson teaches:
The method as recited in claim 9, wherein the metadata comprises any one or more of dataset access patterns, data security/access rights, metadata concerning a business question, metadata concerning a business intent, and dataset identification information (Anderson: [0070], as QA system receives questions and groups questions into clusters, feedback generating component may update user profiles. That is, if users begin asking a high number of questions about a particular topic, feedback generating component may determine that the group   of users require more information about that topic. Thus, feedback generating component updates the user profiles to indicate that the group of users require more information about the identified topic. In alternate, the system can ingest the user profiles and stores information in the question history).

Claim 15 is rejected based on the same rationale as claim 5 above.
Claims 19-20 are rejected based on the same rationale as claims 9-10 above.

Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not fully persuasive. 

Double Patenting Rejection
Examiner acknowledges the response by the Applicant regarding the Double Patenting rejection.
Rejection Under 35 U.S.C. 101
Applicant argues the claims , as amended, recite the performance of various operations by functional elements of a data pipeline architecture. As the data pipeline architecture and its elements are disclosed as an advance over known technology and also disclosed as being implemented by computing systems and devices (and points to specification [0097]-[0101]), the claimed subject matter cannot reasonably be interpreted as being performed as a mental processes. The Applicant also cited MPEP 2173.01 stating a claim must be given its broadest interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.
In response, under the broadest interpretation the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. The specification at [0031], disclose a data pipeline architecture in the form of a functional stack , although not necessarily required, which may also include a data abstraction layer which may perform different functions. In addition, at [0035], as the metadata control plane described as performing a variety of functions. In the paragraphs cited by the Applicant, [0098], as disclose the use of a special purpose or general-purpose computer including various hardware and software modules. The processor executing computer-executable instructions and at [0100], as where the special purpose computer  or general-purpose computer implement the disclosed functionality. 
The data pipeline architecture and its elements including the data abstraction layer and the metadata control plane represent no more than mere instructions to apply the judicial exception on a computer. The limitations can also be viewed as generally linking use of the judicial exception to the technological environment of a computer. 
The additional elements of the claim do no more than automate the mental process. There is no change to the computers and other technology that are recited in the claim as automating the abstract idea , and thus this claim cannot improve the computer functionality or other technology.


Applicant’s response to the Claim Rejections under 35  U.S.C. 102

Applicant argues prior art of record Dumant (US 2016/0371395)  fails to disclose or teach the claimed pipeline architecture, metadata control plane , data abstraction layer and data catalog . Applicant argues Dumant fails to disclose i) each and every element as set forth in the claims ii)  identical invention in as complete detail as is contained in the claims ii)  all of the elements arranged or combined in the same way as recited in the claims.
These arguments, see page 9, section D, with respect to the rejection(s) of the claim(s) under 35  U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Claim 1-4, 6-8,11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0371395 issued to Bruno Dumant et al. (“Dumant”)  and US 2021/0271983 issued to Satyakam Mohanty et al. (“Mohanty”) and claims 5, 15, 9-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumant and  Mohanty and further in view of US 2020/0097598 issued to Erik D. Anderson et al. (“Anderson”). See rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached and Tuesday, 8am -4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        August 8, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167